 1    John H. Podesta (NV Bar No. 7487)
      John.podesta@wilsonelser.com
 2    WILSON, ELSER, MOSKOWITZ,
      EDELMAN & DICKER LLP
 3    525 Market Street, 17th Floor
      San Francisco, CA 94105-2725
 4    Telephone:    415.433.0990
      Facsimile:    415.434.1370
 5
      Attorneys for Defendant
 6    ARCH SPECIALTY INSURANCE COMPANY
 7    Scott S. Thomas (NV Bar No. 7937)
      sst@paynefears.com
 8    Sarah J. Odia (NV Bar No. 11053)
      sjo@paynefears.com
 9    PAYNE & FEARS, LLP
      6385 S. Rainbow Blvd., Ste. 220
10    Las Vegas, NV 89118
      T: 702-851-0300
11    F: 702-851-0315
12    Attorneys for Plaintiff
      CENTEX HOMES
13

14                               UNITED STATES DISTRICT COURT

15                                     DISTRICT OF NEVADA

16   CENTEX HOMES, a Nevada general                    Case No. 2:19-cv-01284-JCM-VCF
     partnership,
17                                                     JOINT MOTION OF THE PARTIES
                    Plaintiff,                         FOR AN ORDER EXTENDING THE
18                                                     TIME FOR DEFENDANT ARCH
     v.                                                SPECIALTY INSURANCE
19                                                     COMPANY TO ANSWER
     FINANCIAL PACIFIC INSURANCE                       PLAINTIFF’S COMPLAINT
20   COMPANY, a California Corporation;
     EVEREST NATIONAL INSURANCE                        LR IA 6-1
21   COMPANY, a Delaware Corporation; ST.
     PAUL FIRE AND MARINE
22   INSURANCE COMPANY, a Connecticut
     Corporation; ARCH SPECIALTY
23   INSURANCE COMPANY, a Nebraska
     Corporation; INTERSTATE FIRE &
24   CASUALTY COMPANY, an Illinois
     Corporation; LEXINGTON INURANCE
25   COMPANY, a Delaware Corporation;
     NAVIGATORS SPECIALTY
26   INSURANCE COMPANY, a New York
     Corporation; FEDERAL INSURANCE
27   COMPANY, an Indiana Corporation;
     FIRST MERCURY INSURANCE
28   COMPANY, an Illinois Corporation;
     FIRST SPECIALTY INSURANCE
                                                   1
           JOINT MOTION OF THE PARTIES FOR AN ORDER EXTENDING THE TIME FOR DEFENDANT TO ANSWER
                                                 COMPLAINT
     2323454v.1
 1   CORPORATION, a Missouri Corporation;
     AXIS SURPLUS INSURANCE
 2   COMPANY, an Illinois Corporation,

 3                  Defendant.

 4

 5          Pursuant to Local Rules 6-1, plaintiff Centex Homes (“Plaintiff”), and defendant Arch

 6   Specialty Insurance Company (“Arch”), (Plaintiff and Arch shall be referred to jointly as “the

 7   Parties”), through their counsel of record, submit this Joint Motion for an order extending the time

 8   for Arch Specialty Insurance Company to answer Plaintiff’s complaint. This is the first stipulation

 9   for extension of time to answer Plaintiff’s complaint.

10          Plaintiff filed its lawsuit on July 25, 2019 and served Arch through the Nevada Secretary of

11   State through its agent for service of process on October 17, 2019. Arch’s answer would have been

12   due on November 6, 2019. However, Arch only recently engaged the law firm of Wilson, Elser,

13   Moskowitz, Edelman, & Dicker LLP to defend it in this action. Thus, counsel of record for Arch

14   requires additional time to review the file in order to prepare a proper answer to the complaint.

15   Defense counsel believes that the answer will be filed long before the requested due date, but in an

16   abundance of caution, requests an additional 30 days up to and including December 6, 2019 to file

17   an answer to Plaintiff’s complaint.

18   Dated: November 5, 2019                                  PAYNE & FEARS
19

20                                                            By: /s/ Sarah Odia
                                                              Attorneys for Plaintiff
21                                                            Centex Homes
22
     Dated: November 5, 2019                                  WILSON, ELSER, MOSKOWITZ,
23                                                            EDELMAN & DICKER LLP

24
                                                              By: /s/ John Podesta
25                                                            Attorneys for Defendant
                                                              Arch Specialty Insurance Company
26
27

28

                                                        2
           JOINT MOTION OF THE PARTIES FOR AN ORDER EXTENDING THE TIME FOR DEFENDANT TO ANSWER
                                                 COMPLAINT
     2323454v.1
 1         IT IS SO ORDERED that Arch’s answer to plaintiff’s complaint is due December 6, 2019.

 2

 3   Dated: November     6      , 2019
                                                       United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
           JOINT MOTION OF THE PARTIES FOR AN ORDER EXTENDING THE TIME FOR DEFENDANT TO ANSWER
                                                 COMPLAINT
     2323454v.1
 1                                   CERTIFICATE OF SERVICE
                         Centex Homes v Financial Pacific Insurance Company, et al
 2                       USDC District of Nevada Case No. 2:19-cv-01284-JCM-VCF
 3
              I, the undersigned, declare as follows: I am employed in the County of San Francisco, State
 4   of California. My business address is Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, 525
     Market Street, 17th Floor, San Francisco, CA 94105. I am over eighteen years old and not a party to
 5   this action.
 6          On the date set forth below, I served the following document(s) described as:
 7
            JOINT MOTION OF THE PARTIES FOR AN ORDER EXTENDING THE
 8          TIME FOR DEFENDANT ARCH SPECIALTY TO ANSWER PLAINTIFF’S
            COMPLAINT
 9
       :    PERSONAL SERVICE - I served the documents by placing them in an envelope or
10          package addressed to the persons at the addresses listed below, and providing them to a
            professional messenger service for service. (A confirmation by the messenger will be
11          provided to our office after the documents have been delivered.)

12     :    BY MAIL - As follows: I am “readily familiar” with the firm’s practice of collection and
            processing correspondence for mailing. Under that practice it would be deposited with the
13          U.S. Postal Service on that same day with postage thereon fully prepaid at San Francisco,
            California in the ordinary course of business. The envelope was sealed and placed for
14          collection and mailing on this date following our ordinary practices. I am aware that on
            motion of the party served, service is presumed invalid if postal cancellation date or postage
15          meter date is more than one day after date of deposit for mailing in affidavit.
       :    BY ELECTRONIC TRANSMISSION – By causing the document(s) listed above to be
16          electronically filed and served on designated recipients through the Electronic Case Filing
            system for the above-entitled case. The file transmission was reported as successful and a
17
            copy of the Electronic Case Filing Receipt will be maintained with the original document(s)
18          in our office.

19            I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct. Executed November 5, 2019 , at San Francisco, California.
20

21

22
                                                                   Marilee Barlow
23

24

25

26
27

28

                                                        4
           JOINT MOTION OF THE PARTIES FOR AN ORDER EXTENDING THE TIME FOR DEFENDANT TO ANSWER
                                                 COMPLAINT
     2323454v.1
